Citation Nr: 1648419	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1973 to December 1975 and from March 1977 to March 1979 and in the U.S. Air Force from October 1980 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted, in pertinent part, the Veteran's claim of service connection for right wrist carpal tunnel syndrome (which was characterized as right carpal tunnel syndrome), assigning a 10 percent rating effective May 23, 2008.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in July 2010 and requested a Travel Board hearing which was held at the RO in March 2014 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.  

In January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for updated examination to determine the current nature and severity of his service-connected right wrist carpal tunnel syndrome.  The records subsequently were associated with the claims file and the examination occurred in March 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Board noted in its January 2015 remand, jurisdiction over this appeal was transferred to the RO in Louisville, Kentucky.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran experiences, at worst, mild incomplete paralysis of the median nerve as a result of his service-connected right wrist carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for right wrist carpal tunnel syndrome is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for right wrist carpal tunnel syndrome, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for right wrist carpal tunnel syndrome, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected right wrist carpal tunnel syndrome.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected right wrist carpal tunnel syndrome is more disabling than currently (and initially) evaluated.  He specifically contends that he experiences severe right wrist pain as a result of this disability.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected right wrist carpal tunnel syndrome currently is evaluated as 10 percent disabling effective May 23, 2008, by analogy to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (paralysis of the median nerve).  See 38 C.F.R. § 4.124a, DC 8515 (2016).  Ratings under DC 8515 are assigned for the major (dominant) and minor (non-dominant) sides; because the Veteran is right-handed, the rating assigned for his service-connected right wrist carpal tunnel syndrome is for the major (dominant) side.  As relevant to this appeal, a 10 percent rating is assigned under DC 8515 for mild incomplete paralysis of the median nerve.  A 30 percent rating is assigned for moderate incomplete paralysis of the median nerve.  A 50 percent rating is assigned for severe incomplete paralysis of the median nerve.  A maximum 70 percent rating is assigned for complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of the wrist weakened, or pain with trophic disturbances.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for right wrist carpal tunnel syndrome.  The Veteran contends that his service-connected right wrist carpal tunnel syndrome results in severe pain.  The record evidence does not support his assertions.  It shows instead that, although the Veteran complains of severe right wrist pain, he experiences, at worst, mild incomplete paralysis of the median nerve as a result of his service-connected right wrist carpal tunnel syndrome.  For example, on outpatient treatment at Madigan Army Medical Center in July 2007, the Veteran's complaints included worsening hand pain, tingling in the thumbs, and paresthesias with prolonged grasping or use of the hands.  He reported experiencing intermittent bilateral hand pain for the previous 10 years.  Physical examination of the hands showed no swelling, tenderness to palpation, or pain on motion.  A reverse Phalen's test was performed with reported continued symptoms of the thumbs and fifth digits bilaterally.  A Phalen's maneuver of the right wrist showed numbness/tingling in the median nerve distribution and paresthesia of the thumb "after approximately 30 seconds."  The assessment included right carpal tunnel syndrome.

On VA examination in June 2008, the Veteran's complaints included an 11-month history of bilateral carpal tunnel syndrome the hands with tingling and numbness of the fingers "at near the front of the fingers," and finger stiffness but no weakness.  The Veteran wore a right wrist splint.  Physical examination showed he was right-hand dominant, a full range of motion in the right wrist with pain at 80 degrees palmar flexion, no additional limitation of motion due to any of the DeLuca factors, an ability to tie shoes, fasten buttons, and pick up a piece of paper without difficulty, the right hand fingertips approximated the proximal transverse crease of the palm, no gaps with the thumbs attempting to oppose the fingers, and right hand strength within normal limits.  The VA examiner stated that it was not possible to provide a diagnosis for the Veteran's claimed carpal tunnel syndrome because there was no significant sign of nerve compression and a nerve conduction velocity (NCV) was needed for a definitive diagnosis.

In an addendum to the June 2008 VA examination, an electromyograph (EMG)/NCV showed moderate right carpal tunnel syndrome.  The VA examiner stated that the Veteran's diagnosis now was right carpal tunnel syndrome.  This examiner also stated that it was at least as likely as not that the Veteran's right carpal tunnel syndrome was related to wrist arthritis "because there is a pathophysiological correlation between these two conditions."

On outpatient treatment at Madigan Army Medical Center in July 2009, no relevant complaints were noted.  A history of mild carpal tunnel syndrome on the right and moderate carpal tunnel syndrome on the left was noted.  Objective examination showed no atrophy in either hand.  The assessment included carpal tunnel syndrome.

On VA examination in January 2010, the Veteran's complaints included constant tingling and numbness at the fingertips and middle of the fingers of the right hand which had been present for 14 months.  He was unable to grasp items in his fingers and hands "for long periods of time."  Physical examination showed no hand tremor, he was right-hand dominant, and tenderness in the hands and fingers.  Physical examination of the right wrist showed tenderness but no ankylosis, a full range of motion, no additional limitation of motion due to any of the DeLuca factors, an ability to tie shoes, fasten buttons, and pick up a piece of paper without difficulty, the right hand fingertips approximated the proximal transverse crease of the palm, no gaps with the thumbs attempting to oppose the fingers, right hand strength within normal limits, positive Tinel's sign, and positive Phalen's test.  The diagnoses included bilateral carpal tunnel syndrome due to a limited range of motion with pain in both wrists, positive Tinel's sign, and positive Phalen's test.

An electrodiagnostic study completed at Madigan Army Medical Center in May 2014 was consistent with right carpal tunnel syndrome.

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in March 2015, the Veteran's complaints included problems with the right hand since active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his right hand pain as 7/10 on a pain scale on average and 8/10 at this examination.  He experienced pins and needles sensation and numbness in the right hand.  Flare-ups  prevented him from grabbing things or holding things for more than 2 minutes.  He experienced flare-ups several times a day with radiating pain, tingling, and numbness.  Physical examination showed he was right-hand dominant, severe constant pain of the right upper extremity, severe paresthesias and/or dysesthesias of the right upper extremity, moderate numbness of the right upper extremity, 5/5 muscle strength throughout, no muscle atrophy, normal deep tendon reflexes, normal sensation throughout, no trophic changes, negative Phalen's and Tinel's signs, normal nerves.  The Veteran regularly used a brace at night on the right wrist.  The VA examiner opined that the Veteran's service-connected right wrist carpal tunnel syndrome was not manifested by moderate incomplete paralysis of the median nerve or severe incomplete paralysis of the median nerve.  The rationale was that, although the Veteran complained of severe pain at this examination, his Tinel's and Phalen's signs were negative and his neurologic examination "was completely within normal limits."  The rationale also was that, due to wearing a splint at night, the Veteran's service-connected right wrist carpal tunnel syndrome had improved.  The VA examiner noted that the Veteran's EMGs indicated that the prognosis for improvement in his service-connected right wrist carpal tunnel syndrome was good "since there was no axonal injury to the right median nerve, and one would expect that the symptoms would improve with wearing night splints."  This examiner finally opined that there was no evidence of complete paralysis of the median nerve.  The rationale for this opinion was that the Veteran's physical examination was unremarkable.  The diagnosis was carpal tunnel.

The Veteran contends that his service-connected right wrist carpal tunnel syndrome is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that, although he complained of severe right wrist pain, he experiences, at worst, mild incomplete paralysis of the median nerve (i.e., a 10 percent rating under DC 8515) as a result of his service-connected right wrist carpal tunnel syndrome.  See 38 C.F.R. § 4.124a, DC 8515 (2016).  The Board acknowledges here that, following an EMG in June 2008, a VA clinician stated that the Veteran experienced "moderate" right carpal tunnel syndrome.  This clinician did not suggest, however, that the Veteran experienced at least moderate incomplete paralysis of the median nerve (i.e., at least a 30 percent rating under DC 8515) such that a higher initial rating for his service-connected right wrist carpal tunnel syndrome is warranted.  Id.  The Board notes in this regard that the physical examination findings obtained in June 2008 also do not support the assignment of a higher initial rating for the Veteran's service-connected right wrist carpal tunnel syndrome.  The remaining medical evidence of record shows only that the Veteran's service-connected right wrist carpal tunnel syndrome is manifested by, at worst, mild incomplete paralysis of the median nerve.  Critically, the March 2015 VA examiner specifically found that, despite the Veteran's complaints of severe right wrist pain, his service-connected right wrist carpal tunnel syndrome was not manifested by moderate incomplete paralysis of the median nerve, severe incomplete paralysis of the median nerve, or complete paralysis of the median nerve.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds it highly significant that, as the March 2015 VA examiner noted, the Veteran's use of a right wrist splint at night resulted in improvement in the symptomatology associated with his service-connected right wrist carpal tunnel syndrome.  The Board finds it reasonable to infer from a review of the March 2015 VA examination that the Veteran's service-connected right wrist carpal tunnel syndrome has improved.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for right wrist carpal tunnel syndrome are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right wrist carpal tunnel syndrome.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected right wrist carpal tunnel syndrome.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected right wrist carpal tunnel syndrome is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran did not experience at least moderate disability as a result of his service-connected right wrist carpal tunnel syndrome such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  In other words, the 10 percent schedular evaluation currently (and initially) assigned for the Veteran's service-connected right wrist carpal tunnel syndrome is supported by the medical evidence demonstrating the mild symptomatology attributable to this disability.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


